10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2: 21 -CV- -06335- MCS-PD Document 1-1 Filed OR Page 10f16 Page ID #:9

ORSGINAL

RECEIVED FOR SCANNING
VENTURA SUPERIOR COURT

Todd M. Friedman (216752) JUL O1 2021
Adrian R. Bacon (2803332)

LAW OFFICES OF TODD M. FRIEDMAN, P. C.
21550 Oxnard St., Suite 780 Tr remnant on:
Woodland Hills, CA 91367

Phone: 323-306-4234

Fax: 866-633-0228

tfriedman@toddflaw.com

abacon@toddflaw.com

Attorneys for Plaintiff

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF VENTURA
UNLIMITED JURISDICTION

CASE NO.:

LINDA POFF, individually, and on behalf of )

other members. of the general public similarly ) CLASS ACTION COMPLAINT

situated,

(1) Violation of Unfair Competition
Law (Cal. Business & Professions
Code §§ 17500, et seq.);

(2) Violation of Unfair Competition
Law (Cal. Business & Professions
Code §§ 17200, et seq.); and

(3) Violation of Consumer Legal
Remedies Act (Cal. Business &

Plaintiff,
-VS-
ALLY FINANCIAL INC., and DOES 1-10,
inclusive,

Defendants.
Jury Trial Demanded

Nema Nee Nene Nene New Nee Ne ee Nee Nee “ree “nee ree”

 

Plaintiff, LINDA POFF, individually and on behalf of all other members of the public

similarly situated, alleges as follows:

NATURE OF THE ACTION

1. Plaintiff brings this Class Action Complaint against Defendant ALLY
FINANCIAL INC. (hereinafter “Defendant”) to stop Defendant’s practice of failing to waive
excess war and mileage charges under its SmartLease Protect Agreements on behalf of a

California class of consumers (“Class Members”) who were harmed, within the applicable

Professions Code §§ 1750, et seq.).

 

 

 

CLASS ACTION COMPLAINT
-1-

 

XVd Ad
11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 2of16 Page ID #:10

statute of limitations period, as a result of Defendant’s practices.

2. Defendant is a corporation with principal place of business in Michigan and state
of incorporation in Delaware and is engaged in the in the business of automotive financing and
other financial services.

3. Plaintiff and others similarly situated entered into SmartLease Protect
Agreements covering vehicles leased from Defendant.

4. Defendant billed Plaintiff and others similarly situated for excess wear and
mileage charges, despite the fact that they had coverage waiving such charges pursuant to their
SmartLease Protect Agreements with Defendant. In so doing, Defendant has violated California
consumer protection statutes, including the Unfair Competition Law and the Consumer Legal
Remedies Act.

NATURE OF THE CASE AND COMMON ALLEGATIONS OF FACT

5. Consumers who entered into SmartLease Protect Agreements with Defendant
reasonably expected that excess wear and mileage charges which would have been due at the
end of their vehicle lease terms would be waived pursuant to said agreements.

6. The waiver of those excess wear and mileage charges is important and material
to consumers at the time enter into SmartLease Protect Agreements with Defendant, as that
coverage is exactly what they are paying for when the purchase said Agreements.

7. Defendant is engaged in the marketing and supplying of SmartLcasc Protect
Agreements that are accompanied by fraudulent practices that are not disclosed at the time
consumers enter into said Agreements.

8. When consumers enter into, and pay for, SmartLease Protect Agreements with

Defendant, they reasonably believe that they will receive the waiver of the excess wear and

 

 

 

CLASS ACTION COMPLAINT
-2-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

(ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 3o0f16 Page ID#:41

mileage charges which is promised in said Agreements, and that they will not subsequently be
billed for such charges and have them reported on their credit reports.

9. Defendant profits from the sale of the SmartLease Protect Agreements. Many of
the consumers would not have purchased or attempted to purchase SmartLease Protect
Agreements had they known of Defendant’s billing practices, or would have chosen to patronize
one of Defendant’s competitors.

10. | The aforementioned billing practices constitute unlawful, unfair, or deceptive
business practices under Cal. Bus. & Prof. Code §§ 17200, et seqg., and further constitute a
violation of Cal. Civ. Code §§ 1750, et seq.

11. On behalf of the class, Plaintiff seeks an injunction requiring Defendant to cease
billing consumers for charges which should have been waived under the SmartLease Protect
Agreements in a manner that is deceptive, fraudulent, and/or unlawful, and an award of damages
to the Class Members, together with costs and reasonable attorneys’ fees

JURISDICTION AND VENUE

12. _ This class action is brought pursuant to California Code of Civil Procedure § 382.
All claims in this matter arise exclusively under California law. This Court has personal
jurisdiction over Defendant because Defendant does business to such an extent within and
throughout California as to demonstrate its purposeful availment of the protection and
obligations of the laws of the State of California.

13. This matter is properly venued in the Superior Court of California for the County
of Ventura in that Plaintiff used the vehicle which is the subject of the SmartLease Protect
Agreement in that location.

M1

 

 

 

CLASS ACTION COMPLAINT
-3-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 4of16 Page ID #1

PARTIES

14. Plaintiff, LINDA POFF (“Plaintiff”), was at all times relevant hereto residing in
the State of California and County of Ventura.

15. Defendant, ALLY FINANCIAL INC. (“Defendant”), is in the business of
automotive financing and other financial services. Defendant’s principal place of business is
located and headquartered in Michigan. Defendant’s state of incorporation is Delaware.
Defendant conducts business in the State of California and County of Ventura.

16. Plaintiff is informed and believes, and thereon alleges, that each and all of the
acts and omissions alleged herein were performed by, or is attributable to, Defendant and/or its
employees, agents, and/or third parties acting on its behalf, each acting as the agent for the other,
with legal authority to act on the other’s behalf. The acts of any and all of Defendant’s
employees, agents, and/or third parties acting on its behalf, were in accordance with, and
represent, the official policy of Defendant.

17. Plaintiff is informed and believes, and thereon alleges, that said Defendant is in
some manner intentionally, negligently, or otherwise responsible for the acts, omissions,
occurrences, and transactions of each and all its employees, agents, and/or third parties acting
on its behalf, in proximately causing the damages herein alleged.

18. At all relevant times, Defendant ratified each and every act or omission
complained of herein. At all relevant times, Defendant, aided and abetted the acts and omissions
as alleged herein.

19. The above-named Defendant, and its subsidiaries and agents, are collectively
referred to as “Defendants.” The true names and capacities of the Defendants sued herein as

DOE Defendants 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore sues

 

CLASS ACTION COMPLAINT
-4-

 

2
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

(ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 5of16 Page ID #:43

such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is
legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to
amend the Complaint to reflect the true names and capacities of the DOE Defendants when such
identities become known.

PLAINTIFF’S FACTS

20. On or about October 1, 2017, Plaintiff entered into a lease agreement with
Orange Coast Alfa Romeo and Fiat (“dealer”) and Defendant for a 2017 Alfa Romeo Guilia TT
(the “vehicle”’) with a lease term of 36 months.

21. In conjunction with said lease agreement, Plaintiff also entered into a SmartLease
Protect Agreement with dealer and Defendant, a copy of which is attached hereto as Exhibit A.
Plaintiff paid $1,500.00 to dealer and Defendant for the SmartLease Protect Agreement.

22. The SmartLease Protect Agreement provides “If you drive your vehicle an
average of 25,000 miles per year or less, we will waive the excess wear charge until the total
amount waived reaches $5,000.”

23. At the end of Plaintiff’ s 36-month lease term, she had driven the vehicle less than
25,000 miles per year. Thus, pursuant to the terms of the SmartLease Protect Agreement,
Defendant should have waived any excess wear charges up to $5,000.00.

24. When Plaintiff returned the vehicle at the end of her 36-month lease term, her
account with Defendant was closed.

25. Several months later, Defendant reopened Plaintiff’s account and issued charges
to her totaling $2,705.66. That amount includes charges for “Excess Mileage” of 12,753 miles
at $0.20 per mile, plus “Sales/Use Tax on Excess Mileage/Excess Wear Charges”. A copy of a

letter Defendant sent to Plaintiff requesting payment for those charges is attached hereto as

 

 

 

CLASS ACTION COMPLAINT
-5-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Gase 2:21-cv-06335-MCS-PD Document1-1 Filed 08/05/21 Page 6of16 Page ID #:1

Exhibit B.

26. Pursuant to Plaintiff's SmartLease Protect Agreement with Defendant, said
charges of $2,705.66 should have been waived. Instead, Defendant has demanded that Plaintiff
pay those charges and reported those charges as due and owing on Plaintiff’s credit report,
thereby causing a decrease in Plaintiff's credit score.

27. By refusing to waive said charges, Defendant breached its SmartLease Protect
Agreement contract with Plaintiff.

28. Defendant’s actions were done in willful, wanton, and reckless disregard for the
rights of Plaintiff.

29.  Defendant’s conduct described herein amounts to violations of California’s
Unfair Competition Law and Consumer Legal Remedies Act. Defendant’s conduct further
constitutes common law fraud, breach of contract, and a breach of the duty of good faith and
fair dealing.

CLASS ACTION ALLEGATIONS

30. ‘Plaintiff brings this action, on behalf of herself and all others similarly situated,
and thus, seeks class certification under California Code of Civil Procedure § 382.

31. The class Plaintiff seeks to represent (the “Class”) is defined as follows:

All consumers, who, between the applicable statute of limitations
through the date of class certification, entered into a SmartLease
Protect Agreement with Defendant in the State of California, and
who were billed by Defendant for amounts which should have been
waived pursuant to the terms of the SmartLease Protect Agreement.
32. As used herein, the term “Class Members” shall mean and refer to the members

of the Class described above.

33. Excluded from the Class are Defendant, its affiliates, employees, agents, and

 

CLASS ACTION COMPLAINT
-6-

4

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 7of16 Page ID #15

attorneys, and the Court.

34. Plaintiff reserves the right to amend the Class, and to add additional subclasses,
if discovery and further investigation reveals such action is warranted.

35. | Upon information and belief, the proposed class is composed of thousands of
persons. The members of the class are so numerous that joinder of all members would be
unfeasible and impractical.

36. No violations alleged in this complaint are contingent on any individualized
interaction of any kind between Class members and Defendant.

37. Rather, all claims in this matter arise from the identical, false, affirmative
representations of the services, when in fact, such representations were false.

38. | There are common questions of law and fact as to the Class Members that
predominate over questions affecting only individual members, including but not limited to:

(a) Whether Defendant engaged in unlawful, unfair, or deceptive business
practices in connection with billing Plaintiff and other Class Members for
amounts which should have been waived pursuant to the terms of the
SmartLease Protect Agreement;

(b) Whether Defendant violated California Bus. & Prof. Code § 17200, et
seq. and Cal. Civ. Code § 1750, et seq.;

(c) Whether Plaintiff and Class Members are entitled to equitable and/or
injunctive relief;

(d) Whether Defendant’s unlawful, unfair, and/or deceptive practices harmed
Plaintiff and Class Members; and

(e) The method of calculation and extent of damages for Plaintiff and Class

 

 

 

CLASS ACTION COMPLAINT
-7-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 8o0f16 Page ID#:16

Members.

39. Plaintiff is a member of the Class she seeks to represent.

40. The claims of Plaintiff are typical of all Class Members.

41. — All claims of Plaintiff and the Class are based on the exact same legal theories.

42. Plaintiff has no interest antagonistic to, or in conflict with, the Class.

43. Plaintiff is qualified to, and will, fairly and adequately protect the interests of
each Class Member, because Plaintiff was billed by Defendant for amounts which should have
been waived pursuant to the terms of the SmartLease Protect Agreement during the Class Period.
Defendant’s unlawful, unfair, and/or fraudulent actions concern the same business practices
described herein irrespective of where they occurred or were experienced. Plaintiff's claims are
typical of all Class Members as demonstrated herein.

44. Plaintiff will thoroughly and adequately protect the interests of the Class, having
retained qualified and competent legal counsel to represent herself and the Class.

45. Common questions will predominate, and there will be no unusual manageability

issues.

COUNT I
VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
(CAL. BUS. & PROF.’S CODE § 17200, ET SEQ.)
46. Plaintiff includes by reference all previous paragraphs as if set forth herein.
47. Actions for relief under the unfair competition law may be based on any business
act or practice that is within the broad definition of the UCL. Such violations of the UCL occur
as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required

to provide evidence of a causal connection between a defendant's business practices and the

alleged harm--that is, evidence that the defendant's conduct caused or was likely to cause

 

 

 

CLASS ACTION COMPLAINT
-8-

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

(ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page9of16 Page ID #:4

substantial injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
created a risk of harm. Furthermore, the “act or practice” aspect of the statutory definition of
unfair competition covers any single act of misconduct, as well as ongoing misconduct.
UNFAIR
48. California Business & Professions Code § 17200 prohibits any “unfair ...

”

business act or practice.” Defendant’s acts, omissions, misrepresentations, and practices as
alleged herein also constitute “unfair” business acts and practices within the meaning of the
UCL in that their conduct is substantially injurious to consumers, offends public policy, and is
immoral, unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs any
alleged benefits attributable to such conduct. There were reasonably available alternatives to
further Defendant’s legitimate business interests other than the conduct described herein.
Plaintiff reserves the right to allege further conduct which constitutes other unfair business acts
or practices. Such conduct is ongoing and continues to this date.

49. In order to satisfy the “unfair” prong of the UCL, a consumer must show that the
injury: (1) is substantial; (2) is not outweighed by any countervailing benefits to consumers or
competition; and, (3) is not one that consumers themselves could reasonably have avoided.

50. Here, Defendant’s conduct has caused and continues to cause substantial injury
to Plaintiffand members of the Class. Plaintiff and members of the Class suffered injury in fact
due to Defendant’s decision to falsely represent that the excess mileage and wear charges would
be waived, and other misrepresentations detailed herein. As a direct and proximate result of
Defendant’s misrepresentations, Plaintiff and members of the Class suffered significant

economic harm. Defendant’s conduct has caused substantial injury to Plaintiff and the members

of the Class by billing them for amounts that they did not owe and, accordingly never received

 

 

 

CLASS ACTION COMPLAINT
-9-

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

 

ase 2:21-cv-06335-MCS-PD Document1-1 Filed 08/05/21 Page 10o0f16 Page ID#:

any benefits or services for, and by reporting nonpayment of amounts that they never owed on
their credit reports.

51. | Moreover, Defendant’s conduct as alleged herein solely benefits Defendant
while providing no benefit of any kind to any consumer. Such deception utilized by Defendant
convinced Plaintiff that for the price agreed to in the SmartLease Protect Agreement, Defendant
would waive the excess mileage and wear charges under the lease agreement, thereby inducing
Plaintiff and the Class Members to contract with Defendant at great cost to Plaintiff and the
Class Members, and great profit to Defendant. In fact, knowing that it had no intention of
performing the SmartLease Protect Agreement contract pursuant to these terms, Defendant
unfairly profited in that Defendant knew that Plaintiff and the Class Members would not receive
the reasonably expected benefit of the deal. Thus, the injury suffered by Plaintiff and the Class
Members is not outweighed by any countervailing benefits to consumers.

52. Finally, the injury suffered by Plaintiff and the Class Members is not an injury
that Plaintiff and the Class Members could reasonably have avoided. After Defendant falsely
represented its intention to waive the excess wear and mileage charges pursuant to the
SmartLease Protect Agreement, Plaintiff and the Class Members suffered injury in fact due to
Defendant’s misrepresentations because they paid significantly more than they otherwise would
have. Furthermore, Plaintiff and the Class Members received no benefit for the price they paid
for the SmartLease Protect Agreement because of Defendant’s intentional conduct. Defendant
failed to take reasonable steps to inform Plaintiff and the Class Members that they would be
charged the excess wear and mileage charges and that Defendant would fail to waive those
charges as it had agreed to do under the terms of the SmartLease Protect Agreement. As such,

Defendant took advantage of Defendant’s position of perceived power in order to deceive

 

CLASS ACTION COMPLAINT
-10-

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 11lof16 Page ID#

Plaintiff and the Class Members to enter into the SmartLease Protect Agreement with
Defendants. Therefore, the injury Plaintiff and the Class Members suffered is not an injury
which these consumers could reasonably have avoided.

53. Thus, Defendant’s conduct has violated the “unfair” prong of California Business
& Professions Code § 17200.

FRAUDULENT

54. California Business & Professions Code § 17200 prohibits any “fraudulent ...
business act or practice.” In order to prevail under the “fraudulent” prong of the UCL, a
consumer must allege that the fraudulent business practice was likely to deceive members of the
public.

55. The test for “fraud” as contemplated by California Business and Professions
Code § 17200 is whether the public is likely to be deceived. Unlike common law fraud, a §
17200 violation can be established even if no one was actually deceived, relied upon the
fraudulent practice, or sustained any damage.

56. Here, not only were Plaintiff and the Class Members likely to be deceived, but
these consumers were actually deceived by Defendant. Such deception is evidenced by the fact
that Plaintiff agreed to contract with Defendant for the SmartLease Protect Agreement with the
reasonable expectation that Defendant would adhere to the material terms of the deal, when in
fact Defendant never had any intention of doing so. Plaintiff's reliance upon Defendant’s
deceptive statements is reasonable due to the unequal bargaining power of Defendant and
Plaintiff. For the same reason, it is likely that Defendant’s fraudulent business practices would
deceive other members of the public.

57. As explained above, Defendant deceived Plaintiff by misrepresenting that

 

 

 

CLASS ACTION COMPLAINT
-11-

 

19
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 12o0f16 Page ID#

Defendant would waive the excess wear and mileage charges, and other misrepresentations
described herein.

58. Thus, Defendant’s conduct has violated the “fraudulent” prong of California
Business & Professions Code § 17200.

UNLAWFUL

59. California Business and Professions Code Section 17200, et seq. prohibits “any
unlawful...business act or practice.”

60. As explained above, Defendant deceived Plaintiff and the Class Members by
representing that Defendant was agreeing to waive the excess wear and mileage charges when
in fact it never intended to do so.

61. Defendant violated multiple sections of the California Consumer Legal
Remedies Act, as noted below.

62. These representations by Defendant are therefore an “unlawful” business
practice or act under Business and Professions Code § 17200 et seq.

63. Defendant thus engaged in unfair, fraudulent, and unlawful business acts
entitling Plaintiff and the Class Members to a judgment of legal and equitable relief against
Defendant, as set forth in the Prayer for Relief. Additionally, pursuant to Business and
Professions Code § 17203, Plaintiff and the Class Members seek an order requiring Defendant
to immediately cease such acts of unlawful, unfair, and fraudulent business practices and
requiring Defendant to correct their actions.

COUNT II
COMMON LAW FRAUD

64. Plaintiff includes by reference all previous paragraphs as if set forth herein.

65. Defendants intentionally or recklessly misled Plaintiff and the Class Members as

 

 

 

CLASS ACTION COMPLAINT
-12-

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

G

 

ase, 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 130f16 Page ID#:21

detailed above.

66. Defendants knew the representations were false or misleading and/or acted with
reckless disregard for the truth.

67. Defendants intended for Plaintiff and the Class Members to rely on its
representations in order to induce Plaintiff and the Class Members to pay the full contract price
for the in return for SmartLease Protect Agreement which did not provide the value to Plaintiff
and the Class Members that was promised.

68. Asa direct and proximate result of Defendant’s misrepresentations, Plaintiff and
the Class Members suffered economic and other harm. Specifically, Defendant promised to
waive the excess wear and mileage charges when in fact it never intended to do so.

69.  Defendant’s actions as stated above constitute common law fraud.

COUNT III
BREACH OF CONTRACT

70. Plaintiff includes by reference all previous paragraphs as if set forth herein.

71. A contract existed between Plaintiff and the Class Members, and Defendant as
described herein.

72. Plaintiff and the Class Members performed all obligations arising from the
contract.

73. Defendant, however, failed to perform all obligations arising from the contract.

74. Specifically, Defendant failed to waive the excess wear and mileage charges.

75. As a direct result, Plaintiff and the Class Members suffered harm.

76. Therefore, Defendant is liable to Plaintiff and the Class Members for its breach
of the contract as described herein, thus entitling Plaintiff and the Class Members to recompense.

Ml

 

CLASS ACTION COMPLAINT
-13-

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Gq

 

ase, 2:21-cv-06335-MCS-PD Document1-1 Filed 08/05/21 Page 140f16 Page ID#:

COUNT IV
BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

77. Plaintiff includes by reference all previous paragraphs as if set forth herein.

78. All parties to a contract are obliged to refrain from interfering with the other
party’s receipt of the reasonably expected benefits of the contract. To make out a claim for a
violation of this duty, Plaintiff must show the following: 1) there was a contract between
Plaintiff and Defendant; 2) Plaintiff performed her obligation or was relieved therefrom; 3)
Defendant unfairly prevented Plaintiff from receiving the benefits of the contract; and 4) as a
result, Plaintiff was harmed.

_ 79. . Plaintiff and the Class Members were engaged in a contractual relationship with
Defendant, namely for the exchange of valuable consideration for the agreement to waive the
excess wear and mileage charges.

80. Plaintiff and the Class Members performed all obligations arising out of the
contract and in no way interfered with Defendant’s ability to perform its own.

81. By engaging in the conduct herein described, Defendant unfairly prevented
Plaintiff and the Class Members from receiving the benefits of the contract.

82. As a result, Plaintiff and the Class Members have suffered economic harm, stress
and anxiety, and inconvenience.

83. Defendant is therefore liable to Plaintiff and the Class Members for its violation
of the duty of good faith and fair dealing, and Plaintiff and the Class Members are therefore
entitled to recovery of all damages, both economic and non-economic, and all other remedies
the court deems appropriate.

Mf

Mf

 

CLASS ACTION COMPLAINT
-14-

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

G

 

 

ase 2:21-cv-06335-MCS-PD Document1-1 Filed 08/05/21 Page 15o0f16 Page ID #;

MISCELLANEOUS

84. Plaintiff and the Class Members allege that they have fully complied with all
contractual and other legal obligations and fully complied with all conditions precedent to
bringing this action or that all such obligations or conditions are excused.

REQUEST FOR JURY TRIAL
85. Plaintiff requests a trial by jury as to all claims so triable.
PRAYER FOR RELIEF

Plaintiff, on behalf of herself and the Class, requests the following relief:

(a) An order certifying the Class and appointing Plaintiff as Representative
of the Class; 7 | |

(b) An order certifying the undersigned counsel as Class Counsel;

(c) An order requiring Defendant, at its own cost, to notify all Class Members
of the unlawful and deceptive conduct herein;

(d) Actual damages suffered by Plaintiff and Class Members as applicable or
full restitution of all funds acquired from Plaintiff and Class Members
through fraudulent billing practices during the relevant class period;

(e) Punitive damages, as allowable, in an amount determined by the Court or
jury;

(f) All reasonable and necessary attorneys’ fees and costs provided by
statute, common law or the Court’s inherent power;

(g)  Pre- judgment and post-judgment interest; and

(h) = All other relief, general or special, legal and equitable, to which Plaintiff

and Class Members may be justly entitled as deemed by the Court.

 

CLASS ACTION COMPLAINT
-15-

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

q

 

ase 2:21-cv-06335-MCS-PD Document 1-1 Filed 08/05/21 Page 16o0f16 Page ID#:

Dated: June 28, 2021

Respectfully submitted,

LAW OFFICES OF TODD M. FRIEDMAN, PC

By: /s/ Todd M. Friedman

TODD M. FRIEDMAN, ESQ.
Attorney for Plaintiff

 

 

CLASS ACTION COMPLAINT
-16-

 
